Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 7, 2022

                                      No. 04-22-00438-CR

                                   Lester Hildago AGUILAR,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10697CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER
        The reporter’s record was originally due by September 6, 2022, and on that day, the court
reporter filed a notification of late record requesting an extension until October 10, 2022 to file
the record. Under Rule 35.3, this court is responsible for ensuring the appellate record is timely
filed, and any extension we grant “must not exceed 30 days in an ordinary or restricted appeal.”
See TEX. R. APP. P. 35.3(c). Accordingly, we grant in part the court reporter’s request for an
extension, and we order the court reporter to file the record by October 6, 2022. If by that date,
the court reporter needs an additional extension, she is advised she must file a second request for
an extension.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court